Title: To James Madison from George W. Erving, 20 November 1801 (Abstract)
From: Erving, George W.
To: Madison, James


20 November 1801, London. No. 5. Encloses copy [not found] of admiralty proceedings on the New Adventure, [Ebenezer] Shearman master, should JM wish to use it as a basis for prosecution of the owners. Invoice listed value of cargo as $15,000. Condemnation is expected. Recounts report of proposal made to Rufus King to claim the property for the U.S., which would have led to recovery and delivery of each slave to the Sierra Leone Company. Regrets this violation of humane law by the inhabitants of a town that so abhors slavery and “where a perpetual clamour Exists even against the holders of the unbought Slaves of the South.”
 

   RC and duplicate (MHi: Erving Papers). RC 2 pp.; partly in a clerk’s hand. Duplicate marked “No. 5. Private” and “Original by Reunion for Norfolk from Liverpool” by Erving. Duplicate includes two postscripts, dated 17 and 18 Mar., not on RC. In the first, Erving notes that he is forwarding information [not found] on another case of slave trade—the schooner Hawke, James Campbell, master. In the second he relates news from France.


   The American ship New Adventure, which had sailed from Newport, Rhode Island, 29 Apr. 1800, was seized with a cargo of Africans on its way from the French slave-trading center at Gorée to Havana. It was condemned on 26 Nov. 1801. Federal laws of 22 Mar. 1794 and 10 May 1800 prohibited the building or outfitting in American ports of any vessel intended for the slave trade, nor could Americans hold property in or serve as crew members of such ships (Elizabeth Donnan, ed., Documents Illustrative of the Slave Trade to America [4 vols.; Washington, 1932], 3:257–59, 337, 379; Sir Christopher Robinson, Reports of Cases Argued and Determined in the High Court of Admiralty [6 vols.; London, 1799–1808], 4: appendix A, p. 4; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:347–49, 2:70–71).


   The Sierra Leone Company was chartered by Parliament in 1791 to resettle former slaves and to encourage the growth of legitimate trade with Africa (James W. St. G. Walker, The Black Loyalists: The Search for a Promised Land in Nova Scotia and Sierra Leone, 1783–1870 [New York, 1976], pp. 101–3).

